Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2017                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154426                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154426
                                                                    COA: 333718
                                                                    Washtenaw CC: 98-010260-FC;
  ROGER DALE STEPHENSON,                                            98-010683-FH
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the July 28, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 2, 2017
           d0424
                                                                               Clerk